Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0018811, filed on 02/17/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 9-11, and 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200050513 A1) and farther in view of Li (US 20200210100 A1).

    PNG
    media_image1.png
    359
    88
    media_image1.png
    Greyscale

Claim 9: A method of operating a storage device, comprising:
generating check-in information indicating start of a program operation and a target area on which the program operation is to be performed, in response to a write request received from a host;
providing to the host a write request check response indicating whether the write request has been received;
generating authentication information indicating whether 
performing the program operation of storing the data in a data area of the target area based on the authentication information;
generating check-out information indicating whether the program operation has succeeded; and
providing a write result response including the check-out information to the host in response to a result return request received from the host, 
wherein the check-in information, the data and the check-out information are successively stored in the target area.

Referring to claim 1, Kim teaches a storage device comprising: 
a memory device ([Kim, claim 17] memory unit); and
a memory controller configured to ([Kim, claim 17] memory controller):
generate check-in information indicating start of a program operation and a target area on which a program operation is to be performed in response to a write request received from a host ([Kim 0043] The codeword circuit 120 may generate the output codeword CW in compliance with the predetermined division rule. In an embodiment, the generated output codeword CW may include an error bit generated in the process of writing the segments SEG1 to SEGn to the memory units MU11 to MUnn or reading the segments SEG1 to SEGn from the memory units MU11 to MUnn. As such, bits of the input codeword CW′ may be different from bits of a corresponding output codeword CW. 
[Kim Claim 8] The method of claim 1, further comprising: performing, by the memory controller, error correction encoding on data provided from a host to generate an input codeword to which an error correction code is added; dividing, by the memory controller, the input codeword to generate the segments; and storing, by the memory controller, the segments in the plurality of memory units based on the plurality of control signals.), ([Kim 0117] describes the host driving components of the OS, which means the host issues commands to the controller to which the controller responds. [Kim 0033-4] describes the controller outputting control signals and data to the intended/ target memory. This includes writing [Kim 0036]. The process is farther summed up in [Kim Claim 8]. As the controller responds to the host, generates codewords, and stores data, the check-in information is likewise generated, and [Kim 0053, 0055-6] describes the communication between the host and the controller, and the passage of information.)
control the memory device to perform the program operation of storing data received from the host in the target area of the memory device ([Kim 0036] The memory controller 100 may store data in the respective memory units MU11 to MUnn and may read the stored data from the respective memory units MU11 to MUnn.), 
generate check-out information indicating whether the program operation has succeeded, and
provide a write result response including the check-out information to the host in response to a write return request received from the host, ([Kim 0036] For example, the memory controller 100 may provide the control signal CTRL11 and data DATA11 to the first channel CH1 to store the data DATA11 in the memory unit MU11. The memory controller 100 may provide the control signal CTRL21 to the second channel CH2 to store the data DATA21 in the memory unit MU21. [0037] As described above, the memory system 1000 may include a plurality of memory units which may operate in response to individual control signals. The memory controller 100 may individually manage control signals with regard to respective memory units. That is, the memory controller 100 may control respective memory units based on different control signals. The memory controller 100 may control respective memory units by transferring different control signals to different channels. In addition, the memory controller 100 may control respective memory units by transferring different control signals to one channel. 
[Kim 0044] The ECC circuit 110 may perform error correction decoding (hereinafter referred to as “decoding”) for correcting an error of the generated output codeword CW. For example, the ECC circuit 110 may perform hard decision decoding. The data “DATA” output from the ECC circuit 110 may be provided to a host depending on a result of the decoding. For example, in the case where the decoding result indicates that the decoding operation succeeds, the ECC circuit 110 may provide a decoded codeword (i.e., an error-corrected codeword) to the host. The ECC circuit 110 may provide the decoding result to the control circuit 130.)
Kim teaches storing the check-in information, the check-out information, and the data payload, but does not clearly describe storing the components successively in that order. 
Li teaches wherein the memory device is configured to store the check-in information, the data and the check-out information successively in the target area. ([Li 0040] FIG. 4A illustrates an exemplary formatted data part 402, including a header 410, data 420, and a tail 440 (as stored in the pre-allocated journal zone), in accordance with an embodiment of the present application. The system can insert header 410 before and tail 440 after each data part of a plurality of data parts of multiple incoming streams of varying length. Header 410 can include: a part start 412 which is a beginning of the respective data part; a part identifier 414 which is a unique identifier of the respective data part; a part length 416 which indicates a number of bits included in the respective data part; a destination zone identifier 418 which is a unique identifier of a zone to which the respective data part is to be written; and a destination zone offset 420 which indicates a position from the part start at which to begin writing the respective data part. Tail 440 can include: a part identifier 442 which matches part identifier 412 indicated in header 410; a cyclic redundancy check (CRC) value 444 which indicates a signature for the respective data part encoded with an existing CRC codec; and a part end 446 which indicates an end of the respective data part. As described above, formatted data part 402 can be stored in a pre-allocated journal zone of the HDD.)
Kim and Li are analogous art because they are from the same field of endeavor in data storage. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kim and Li before them to modify the operating method of a memory controller of Kim to include the header, data, tail order of data storage of Li. The reason or motivation for doing so would be to increase ([Li 0002] the overall efficiency and performance of the storage system). 

Referring to claim 2, Kim modified teaches the storage device according to claim 1, wherein the memory controller comprises:
an operation controller configured to control the memory device to store the check-in information, the check-out information, and the data in the target area ([Kim 0036] The memory controller 100 may store data in the respective memory units MU11 to MUnn and may read the stored data from the respective memory units MU11 to MUnn. For example, the memory controller 100 may provide the control signal CTRL11 and data DATA11 to the first channel CH1 to store the data DATA11 in the memory unit MU11. The memory controller 100 may provide the control signal CTRL21 to the second channel CH2 to store the data DATA21 in the memory unit MU21.); and
an authentication controller configured to generate authentication information indicating whether the data has integrity using a host authentication code received from the host, the data, and an authentication key ([Kim 0043] The codeword circuit 120 may generate an output codeword CW based on the segments SEG1 to SEGn read from the memory units MU11 to MUnn. The codeword circuit 120 may generate the output codeword CW in compliance with the predetermined division rule. In an embodiment, the generated output codeword CW may include an error bit generated in the process of writing the segments SEG1 to SEGn to the memory units MU11 to MUnn or reading the segments SEG1 to SEGn from the memory units MU11 to MUnn. As such, bits of the input codeword CW′ may be different from bits of a corresponding output codeword CW.).

Referring to claim 3, Kim modified teaches the storage device according to claim 2, wherein the operation controller controls the memory device to store the check-in information in a check-in area including a start point in the target area, store the check- out information in a check-out area including an end point in the target area, and store the data in a data area in the target area ([Kim claim 8] The method of claim 1, further comprising: performing, by the memory controller, error correction encoding on data provided from a host to generate an input codeword to which an error correction code is added; dividing, by the memory controller, the input codeword to generate the segments; and storing, by the memory controller, the segments in the plurality of memory units based on the plurality of control signals.).

Referring to claim 6, Kim modified teaches the storage device according to claim 2, wherein the authentication controller comprises:
an authentication code generator configured to generate a device authentication code using the data and the authentication key ([Kim Claim 9] A memory controller comprising: a codeword circuit configured to generate an output codeword based on a first segment read from a first memory unit depending on a first control signal and a second segment read from a second memory unit depending on a second control signal.); and
an authentication code comparator configured to generate the authentication information based on whether the device authentication code matches the host authentication code ([Kim Claim 10] The memory controller of claim 9, wherein, when the result of the error correction decoding indicates success, the ECC circuit is configured to generate a decoded codeword, and the control circuit is further configured to compare the output codeword and the decoded codeword, and when at least one error bit is detected from bits corresponding to the first segment based on a result of the comparison, update the first accumulated error pattern information based on the at least one error bit.).

Referring to claim 9, Kim teaches a method of operating a storage device, comprising:
generating check-in information indicating start of a program operation and a target area on which the program operation is to be performed, in response to a write request received from a host; ([Kim 0043] The codeword circuit 120 may generate the output codeword CW in compliance with the predetermined division rule. In an embodiment, the generated output codeword CW may include an error bit generated in the process of writing the segments SEG1 to SEGn to the memory units MU11 to MUnn or reading the segments SEG1 to SEGn from the memory units MU11 to MUnn. As such, bits of the input codeword CW′ may be different from bits of a corresponding output codeword CW. [Kim Claim 8] The method of claim 1, further comprising: performing, by the memory controller, error correction encoding on data provided from a host to generate an input codeword to which an error correction code is added; dividing, by the memory controller, the input codeword to generate the segments; and storing, by the memory controller, the segments in the plurality of memory units based on the plurality of control signals.), ([Kim 0117] describes the host driving components or an OS, which means the host issues commands to the controller to which the controller responds. [Kim 0033-4] describes the controller outputting control signals and data to the intended/ target memory. This includes writing [Kim 0036]. The process is farther summed up in [Kim Claim 8]. As the controller responds to the host, generates codewords, and stores data, the check-in information is likewise generated, and [Kim 0053, 0055-6] describes the communication between the host and the controller, and the passage of information.)
providing to the host a write request check response indicating whether the write request has been received ([Kim 0034] The memory controller 100 may control the respective memory units MU11 to MUnn based on control signals respectively corresponding to the memory units MU11 to MUnn. For example, the memory controller 100 may control the control memory unit MU11 based on the control signal CTRL11 corresponding to the memory unit MU11, and may control the memory unit MU12 based on a control signal CTRL12 corresponding to the memory unit MU12. The memory controller 100 may control the memory unit MU21 based on the control signal CTRL21 corresponding to the memory unit MU21, and may control the memory unit MU22 based on a control signal CTRL22 corresponding to the memory unit MU22.);
generating authentication information indicating whether data has integrity using the data received from the host and an authentication key ([Kim 0038] As illustrated in FIG. 1, the memory controller 100 includes an error correction code (ECC) circuit 110, a codeword circuit 120, and a control circuit 130. The ECC circuit 110 may generate an input codeword CW′ by performing encoding on data “DATA” provided from a host. The input codeword CW′ may be a data code to which an error correction code ECC is added.);
performing the program operation of storing the data in a data area of the target area based on the authentication information ([Kim 0036] The memory controller 100 may store data in the respective memory units MU11 to MUnn and may read the stored data from the respective memory units MU11 to MUnn.);
generating check-out information indicating whether the program operation has succeeded; and
providing a write result response including the check-out information to the host in response to a result return request received from the host, ([Kim 0036] For example, the memory controller 100 may provide the control signal CTRL11 and data DATA11 to the first channel CH1 to store the data DATA11 in the memory unit MU11. The memory controller 100 may provide the control signal CTRL21 to the second channel CH2 to store the data DATA21 in the memory unit MU21. [Kim 0037] As described above, the memory system 1000 may include a plurality of memory units which may operate in response to individual control signals. The memory controller 100 may individually manage control signals with regard to respective memory units. That is, the memory controller 100 may control respective memory units based on different control signals. The memory controller 100 may control respective memory units by transferring different control signals to different channels. In addition, the memory controller 100 may control respective memory units by transferring different control signals to one channel.
[Kim 0044] The ECC circuit 110 may perform error correction decoding (hereinafter referred to as “decoding”) for correcting an error of the generated output codeword CW. For example, the ECC circuit 110 may perform hard decision decoding. The data “DATA” output from the ECC circuit 110 may be provided to a host depending on a result of the decoding. For example, in the case where the decoding result indicates that the decoding operation succeeds, the ECC circuit 110 may provide a decoded codeword (i.e., an error-corrected codeword) to the host. The ECC circuit 110 may provide the decoding result to the control circuit 130.)
Kim teaches storing the check-in information, the check-out information, and the data payload, but does not clearly describe storing the components successively in that order. 
Li teaches wherein the check-in information, the data and the check-out information are successively stored in the target area. ([Li 0040] FIG. 4A illustrates an exemplary formatted data part 402, including a header 410, data 420, and a tail 440 (as stored in the pre-allocated journal zone), in accordance with an embodiment of the present application. The system can insert header 410 before and tail 440 after each data part of a plurality of data parts of multiple incoming streams of varying length. Header 410 can include: a part start 412 which is a beginning of the respective data part; a part identifier 414 which is a unique identifier of the respective data part; a part length 416 which indicates a number of bits included in the respective data part; a destination zone identifier 418 which is a unique identifier of a zone to which the respective data part is to be written; and a destination zone offset 420 which indicates a position from the part start at which to begin writing the respective data part. Tail 440 can include: a part identifier 442 which matches part identifier 412 indicated in header 410; a cyclic redundancy check (CRC) value 444 which indicates a signature for the respective data part encoded with an existing CRC codec; and a part end 446 which indicates an end of the respective data part. As described above, formatted data part 402 can be stored in a pre-allocated journal zone of the HDD.)
Kim and Li are analogous art because they are from the same field of endeavor in data storage. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kim and Li before them to modify the operating method of a memory controller of Kim to include the header, data, tail order of data storage of Li. The reason or motivation for doing so would be to increase ([Li 0002] the overall efficiency and performance of the storage system).

Referring to claim 10, Kim modified teaches the method according to claim 9, further comprising:
storing the check-in information in a check-in area including a start point in the target area; and
storing the check-out information in a check-out area including an end point in the target area ([Kim 0036] The memory controller 100 may store data in the respective memory units MU11 to MUnn and may read the stored data from the respective memory units MU11 to MUnn. For example, the memory controller 100 may provide the control signal CTRL11 and data DATA11 to the first channel CH1 to store the data DATA11 in the memory unit MU11. The memory controller 100 may provide the control signal CTRL21 to the second channel CH2 to store the data DATA21 in the memory unit MU21.).

Referring to claim 11, Kim modified teaches the method according to claim 9, wherein the generating of the authentication information comprises:
generating a device authentication code using the data and the authentication key ([Kim 0043] The codeword circuit 120 may generate an output codeword CW based on the segments SEG1 to SEGn read from the memory units MU11 to MUnn. The codeword circuit 120 may generate the output codeword CW in compliance with the predetermined division rule. In an embodiment, the generated output codeword CW may include an error bit generated in the process of writing the segments SEG1 to SEGn to the memory units MU11 to MUnn or reading the segments SEG1 to SEGn from the memory units MU11 to MUnn. As such, bits of the input codeword CW′ may be different from bits of a corresponding output codeword CW.); and
generating the authentication information based on a result of comparison between the device authentication code and a host authentication code received from the host ([Kim claim 8] Procedure according to Claim 1 further comprising: performing by the memory controller (100) error correction decoding on data provided by a host to generate an input code word to which an error correction code is added; dividing by the memory controller (100) the input code word to generate the segments (SEG1 - SEGn); and storage by the memory controller (100) of the segments (SEG1-SEGn) in the plurality of memory units (MU11-MUnn, 210-2n0) based on the plurality of control signals (CTRL11-CTRLnn, CTRL1-CTRLn).).

Referring to claim 14, Kim teaches a method of operating a storage device, comprising:
generating check-in information indicating start of a program operation and a target area on which a program operation is to be performed, in response to a write request received from a host; ([Kim 0043] The codeword circuit 120 may generate the output codeword CW in compliance with the predetermined division rule. In an embodiment, the generated output codeword CW may include an error bit generated in the process of writing the segments SEG1 to SEGn to the memory units MU11 to MUnn or reading the segments SEG1 to SEGn from the memory units MU11 to MUnn. As such, bits of the input codeword CW′ may be different from bits of a corresponding output codeword CW. [Kim Claim 8] The method of claim 1, further comprising: performing, by the memory controller, error correction encoding on data provided from a host to generate an input codeword to which an error correction code is added; dividing, by the memory controller, the input codeword to generate the segments; and storing, by the memory controller, the segments in the plurality of memory units based on the plurality of control signals.), ([Kim 0117] describes the host driving components or an OS, which means the host issues commands to the controller to which the controller responds. [Kim 0033-4] describes the controller outputting control signals and data to the intended/ target memory. This includes writing [Kim 0036]. The process is farther summed up in [Kim Claim 8]. As the controller responds to the host, generates codewords, and stores data, the check-in information is likewise generated, and [Kim 0053, 0055-6] describes the communication between the host and the controller, and the passage of information.)
providing to the host a write request check response indicating whether the write request has been received ([Kim 0034] The memory controller 100 may control the respective memory units MU11 to MUnn based on control signals respectively corresponding to the memory units MU11 to MUnn. For example, the memory controller 100 may control the control memory unit MU11 based on the control signal CTRL11 corresponding to the memory unit MU11, and may control the memory unit MU12 based on a control signal CTRL12 corresponding to the memory unit MU12. The memory controller 100 may control the memory unit MU21 based on the control signal CTRL21 corresponding to the memory unit MU21, and may control the memory unit MU22 based on a control signal CTRL22 corresponding to the memory unit MU22.);
performing the program operation of storing data in a data area of the target area ([Kim 0036] The memory controller 100 may store data in the respective memory units MU11 to MUnn and may read the stored data from the respective memory units MU11 to MUnn.);
generating check-out information indicating whether the program operation has succeeded after the program operation has been completed; and providing a write result response including the check-out information to the host in response to a result return request received from the host, ([Kim 0036] For example, the memory controller 100 may provide the control signal CTRL11 and data DATA11 to the first channel CH1 to store the data DATA11 in the memory unit MU11. The memory controller 100 may provide the control signal CTRL21 to the second channel CH2 to store the data DATA21 in the memory unit MU21. [Kim 0037] As described above, the memory system 1000 may include a plurality of memory units which may operate in response to individual control signals. The memory controller 100 may individually manage control signals with regard to respective memory units. That is, the memory controller 100 may control respective memory units based on different control signals. The memory controller 100 may control respective memory units by transferring different control signals to different channels. In addition, the memory controller 100 may control respective memory units by transferring different control signals to one channel.
[Kim 0044] The ECC circuit 110 may perform error correction decoding (hereinafter referred to as “decoding”) for correcting an error of the generated output codeword CW. For example, the ECC circuit 110 may perform hard decision decoding. The data “DATA” output from the ECC circuit 110 may be provided to a host depending on a result of the decoding. For example, in the case where the decoding result indicates that the decoding operation succeeds, the ECC circuit 110 may provide a decoded codeword (i.e., an error-corrected codeword) to the host. The ECC circuit 110 may provide the decoding result to the control circuit 130.)
Kim teaches storing the check-in information, the check-out information, and the data payload, but does not clearly describe storing the components successively in that order. 
Li teaches wherein the check-in information, the data and the check-out information are successively stored in the target area. ([Li 0040] FIG. 4A illustrates an exemplary formatted data part 402, including a header 410, data 420, and a tail 440 (as stored in the pre-allocated journal zone), in accordance with an embodiment of the present application. The system can insert header 410 before and tail 440 after each data part of a plurality of data parts of multiple incoming streams of varying length. Header 410 can include: a part start 412 which is a beginning of the respective data part; a part identifier 414 which is a unique identifier of the respective data part; a part length 416 which indicates a number of bits included in the respective data part; a destination zone identifier 418 which is a unique identifier of a zone to which the respective data part is to be written; and a destination zone offset 420 which indicates a position from the part start at which to begin writing the respective data part. Tail 440 can include: a part identifier 442 which matches part identifier 412 indicated in header 410; a cyclic redundancy check (CRC) value 444 which indicates a signature for the respective data part encoded with an existing CRC codec; and a part end 446 which indicates an end of the respective data part. As described above, formatted data part 402 can be stored in a pre-allocated journal zone of the HDD.)
Kim and Li are analogous art because they are from the same field of endeavor in data storage. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kim and Li before them to modify the operating method of a memory controller of Kim to include the header, data, tail order of data storage of Li. The reason or motivation for doing so would be to increase ([Li 0002] the overall efficiency and performance of the storage system).

Referring to claim 15, Kim modified teaches the method according to claim 14, further comprising:
storing the check-in information in a check-in area including a start point in the target area ([Kim 0036] The memory controller 100 may store data in the respective memory units MU11 to MUnn and may read the stored data from the respective memory units MU11 to MUnn. For example, the memory controller 100 may provide the control signal CTRL11 and data DATA11 to the first channel CH1 to store the data DATA11 in the memory unit MU11. The memory controller 100 may provide the control signal CTRL21 to the second channel CH2 to store the data DATA21 in the memory unit MU21.).;
storing the check-out information in a check-out area including an end point in the target area ([Kim 0037] As described above, the memory system 1000 may include a plurality of memory units which may operate in response to individual control signals. The memory controller 100 may individually manage control signals with regard to respective memory units. That is, the memory controller 100 may control respective memory units based on different control signals. The memory controller 100 may control respective memory units by transferring different control signals to different channels. In addition, the memory controller 100 may control respective memory units by transferring different control signals to one channel.).

Referring to claim 16, Kim modified teaches the method according to claim 14, further comprising, after the generating of the check-in information:
generating authentication information indicating whether the data has integrity using the data received from the host and an authentication key ([Kim 0043] The codeword circuit 120 may generate an output codeword CW based on the segments SEG1 to SEGn read from the memory units MU11 to MUnn. The codeword circuit 120 may generate the output codeword CW in compliance with the predetermined division rule. In an embodiment, the generated output codeword CW may include an error bit generated in the process of writing the segments SEG1 to SEGn to the memory units MU11 to MUnn or reading the segments SEG1 to SEGn from the memory units MU11 to MUnn. As such, bits of the input codeword CW′ may be different from bits of a corresponding output codeword CW.).

Referring to claim 18, Kim modified teaches the method according to claim 16, wherein the generating of the authentication information comprises:
generating a device authentication code using the data and the authentication key ([Kim 0038] The ECC circuit 110 may generate an input codeword CW′ by performing encoding on data “DATA” provided from a host. The input codeword CW′ may be a data code to which an error correction code ECC is added.); and
generating the authentication information based on a result of comparison between the device authentication code and a host authentication code received from the host ([Kim 0112] Referring to FIGS. 4 and 13, in operation S111, the memory controller 100 detects an error bit by comparing the output codeword CW and the decoded codeword DCW. In operation S112, the memory controller 100 updates the accumulated error pattern information AEPI of the error pattern information table 101 based on the detected error bit.).

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200050513 A1) farther in view of Li (US 20200210100 A1) as applied to claims 1-3, 6, 9-11, 14-16, and 18 above, and further in view of Akahori (US 20140189033 A1).

Referring to claims 4, 13, 19, and taking claim 4 as exemplary, Kim modified does not explicitly teach providing a request check response indicating whether the request has been received. Kim does disclose responding to control signals from the memory controller that could be used with the request received response ([Kim 0036, 0037]). 
Akahori teaches the storage device according to claim 2, wherein the operation controller provides to the host a write request check response indicating whether the write request has been received in response to the write request, provides to the host a result request check response indicating whether a result request has been received in response to the result request received from the host ([Akahori 0047] First, the host controller 11 supplies, to the communication interface 12, a write request signal for allowing setting data for setting a mode of operation to be written in the information processing sub-unit 2 (Step S21). In response to the write request signal, the communication interface 12 first determines whether the write request signal has been supplied for the first time. That is, when write result notification data (to be discussed later) produced by the information processing sub-unit 2 in response to the write request signal has not yet been stored in the memory 13, the communication interface 12 determines that this write request signal has been supplied for the first time. At this time, in Step S21 above, since the write request signal has been supplied for the first time, the communication interface 12 accesses the transmitter circuit 14 in order to transmit the write request signal to the information processing sub-unit 2 (Step S22) and subsequently performs the pseudo response control. That is, after the execution of Step S22, the communication interface 12 provides the pseudo response for immediately supplying, to the host controller 11, a predetermined temporary value as the write result notification data without waiting for a response (the reception of the write result notification data) from the information processing sub-unit 2 (Step S23). As shown in FIG. 4, this allows the host controller 11 to receive the temporary value as the pseudo response within the prescribed response duration from the time of issuing the write request (S21). Thus, it is possible for the host controller 11 to move subsequently onto other processing without moving on to the avoidance processing.
[Akahori 0048] Furthermore, when being accessed by executing Step S22 above in order to transmit the write request signal to the information processing sub-unit 2, the transmitter circuit 14 transmits a modulated signal obtained by modulating the write request signal to the information processing sub-unit 2 through the transmission cable 3 (Step S24). Upon reception of the modulated signal, the receiver circuit 25 of the information processing sub-unit 2 demodulates the signal, thereby reconstructing the write request signal and then supplying the signal to the communication interface 22 (Step S25). When being supplied with the write request signal, the communication interface 22 relays and supplies the write request signal to the sub-system controller 21 (Step S26). In response to the write request signal supplied from the communication interface 22, the sub-system controller 21 writes the setting data that is indicated by the write request signal and then sets the mode of operation in accordance with the setting data (Step S27). At this time, the sub-system controller 21 generates the write result notification data indicative of whether the setting data has been successfully written and then sends out the data to the communication interface 22 (Step S28). Then, the communication interface 22 accesses the transmitter circuit 24 in order to transmit, to the information processing main unit 1, the write result notification data supplied from the sub-system controller 21 (Step S29). In response to such access, the transmitter circuit 24 transmits the modulated signal obtained by modulating the write result notification data to the information processing main unit 1 through the transmission cable 3 (Step S30). Upon reception of the modulated signal, the receiver circuit 15 of the information processing main unit 1 demodulates the signal, thereby reconstructing the write result notification data and supplying the resulting data to the communication interface 12 (Step S31). The communication interface 12 stores the write result notification data supplied from the receiver circuit 15 in the memory 13 (Step S32).), and 
provides to the host the write result response indicating a result of the write request in response to a result return request ([Akahori 0049] After that, as shown in FIG. 5, the host controller 11 supplies, to the communication interface 12, the same write request signal as the write request signal sent out in Step S21 above, that is, a write request signal issued for the second time onward (Step S33). In response to the write request signal, the communication interface 12 determines whether the write request signal has been supplied for the first time. That is, the communication interface 12 determines whether the write result notification data produced by the information processing sub-unit 2 in response to the write request signal has been stored in the memory 13. At this time, since the write result notification data has been stored in the memory 13, the communication interface 12 determines that this write request signal has been supplied for the second time onward. Thus, the communication interface 12 reads the write result notification data stored in the memory 13 (Step S34) and then sends out the resulting data to the host controller 11 (Step S35). This allows the host controller 11 to acquire the write result notification data indicative of whether the setting data has been successfully written in the information processing sub-unit 2.). 
Kim modified and Akahori are analogous art because they are from the same field of endeavor in instruction code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kim modified and Akahori before them to modify the operating method of a memory controller of Kim modified to include the parallel processing of Akahori. The reason or motivation for doing so would be to avoid ([Akahori 0007] degradation in the efficiency of operation).
Claims 13 and 19 are a method variations of the storage device of claim 4 and are rejected using the same rationale.

Claims 5, 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200050513 A1) farther in view of Li (US 20200210100 A1) as applied to claims 1-3, 6, 9-11, 14-16, and 18 above, and further in view of Yun (US 9645918 B2).

Referring to claim 5, Kim modified does not explicitly teach updating the map data. Kim modified does teach generating check-in information.
Kim modified teaches the storage device according to claim 2, wherein the operation controller comprises: a check information generator configured to generate the check-in information including information about the target area in response to the write request ([Kim 0043] The codeword circuit 120 may generate the output codeword CW in compliance with the predetermined division rule. In an embodiment, the generated output codeword CW may include an error bit generated in the process of writing the segments SEG1 to SEGn to the memory units MU11 to MUnn or reading the segments SEG1 to SEGn from the memory units MU11 to MUnn.), and 
generate the check-out information including the authentication information after the program operation is completed ([Kim 0036] For example, the memory controller 100 may provide the control signal CTRL11 and data DATA11 to the first channel CH1 to store the data DATA11 in the memory unit MU11. The memory controller 100 may provide the control signal CTRL21 to the second channel CH2 to store the data DATA21 in the memory unit MU21. 
[Kim 0037] As described above, the memory system 1000 may include a plurality of memory units which may operate in response to individual control signals. The memory controller 100 may individually manage control signals with regard to respective memory units. That is, the memory controller 100 may control respective memory units based on different control signals. The memory controller 100 may control respective memory units by transferring different control signals to different channels. In addition, the memory controller 100 may control respective memory units by transferring different control signals to one channel. ([Kim 0038] As illustrated in FIG. 1, the memory controller 100 includes an error correction code (ECC) circuit 110, a codeword circuit 120, and a control circuit 130. The ECC circuit 110 may generate an input codeword CW′ by performing encoding on data “DATA” provided from a host. The input codeword CW′ may be a data code to which an error correction code ECC is added.);
Kim modified as disclosed above teaches generating the check-in and the check-out information, but does not explicitly teach updating the map data.
Wherein, Yun teaches a map manager configured to update map data corresponding to the target area based on the check-out information ([Yun Col 6 lines 25-34] At initialization of the memory controller 1200, the memory controller 1200 may read the main mapping table 1321 to store it at the mapping table 1221 in the RAM 1220. In some embodiments, the memory controller 1200 may allocate a new write memory block in response to a write request received from the host 1100. The memory controller 1200 may update the mapping table based on mapping relationship between a physical address of a memory block assigned to a new write memory block and a logical address corresponding to the physical address.). 
Kim modified and Yun are analogous art because they are from the same field of endeavor in data storage. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kim modified and Yun before them to modify the the operation controller of Kim modified to include the map manager of Yun. The reason or motivation for doing so would be to ([Yun Background] flush the mapping table to the flash memory device whenever the mapping table is updated so that the mapping table may be recovered from the flash memory device after power is restored). 

Referring to claim 7, Kim modified does not explicitly teach data recovery from a sudden power-off after the check-in information has been generated. Kim does teach generating check-in information and data recovery [Kim 0003, 0004].
Yun teaches the storage device according to claim 2, wherein the operation controller controls the memory device to read program data stored in the target area based on the check-in information if the storage device is recovered from a sudden power off event that occurred after the check-in information has been generated ([Yun, Col. 9 lines 54-67] the memory controller 1200 may control the flash memory 1300 in response to the write request WRb4 such that data LUb4 is stored in the write memory block BLK4 corresponding to the physical address of which is written at a spare area of a last page of the second memory block BLK2.
As illustrated in FIGS. 5A to 5D, allocation of the third and fourth memory blocks BLK3 and BLK4 may not necessitate flushing of the mapping table 1221. In the case that the mapping table 1221 driven at a RAM 1220 is lost, due to such as sudden power-off (SPO), the memory controller 1200 may recover the mapping table 1221 by scanning spare areas of last pages of the first and second write memory blocks BLK1 and BLK2.), 
Kim modified in view of Yun teaches generates the check-out information including authentication information indicating whether the program data has integrity ([Kim 0036] For example, the memory controller 100 may provide the control signal CTRL11 and data DATA11 to the first channel CH1 to store the data DATA11 in the memory unit MU11. The memory controller 100 may provide the control signal CTRL21 to the second channel CH2 to store the data DATA21 in the memory unit MU21. [0037] As described above, the memory system 1000 may include a plurality of memory units which may operate in response to individual control signals. The memory controller 100 may individually manage control signals with regard to respective memory units. That is, the memory controller 100 may control respective memory units based on different control signals. The memory controller 100 may control respective memory units by transferring different control signals to different channels. In addition, the memory controller 100 may control respective memory units by transferring different control signals to one channel.), and 
Additionally, Yun teaches updates map data corresponding to the target area based on the check-out information ([Yun Col 6 lines 25-34] At initialization of the memory controller 1200, the memory controller 1200 may read the main mapping table 1321 to store it at the mapping table 1221 in the RAM 1220. In some embodiments, the memory controller 1200 may allocate a new write memory block in response to a write request received from the host 1100. The memory controller 1200 may update the mapping table based on mapping relationship between a physical address of a memory block assigned to a new write memory block and a logical address corresponding to the physical address.).
Kim modified and Yun are analogous art because they are from the same field of endeavor in data storage. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kim modified and Yun before them to modify the operation controller of Kim modified to include the map manager of Yun. The reason or motivation for doing so would be to ([Yun Background] flush the mapping table to the flash memory device whenever the mapping table is updated so that the mapping table may be recovered from the flash memory device after power is restored). 

Referring to claim 8, Kim modified farther teaches the storage device according to claim 7, wherein the authentication controller generates a device authentication code using the program data and the authentication key ([Kim 0028] The code word circuit 120 can be an output codeword CW based on the segments SEG1 to Segn which of the storage units MU11 until MUnn are read. The code word circuit 120 can be the output codeword CW in accordance with the predetermined division rule. In one embodiment, the output codeword generated CW have an error bit which is in the process of writing the segments SEG1 to Segn to the storage units MU11 until MUnn is generated or for reading the segments SEG1 to Segn from the storage units MU11 to Munn, As such, bits of the input code word CW ' different from bits of a corresponding output code word CW his.), and 
generates the authentication information indicating whether the program data has integrity based on a result of comparison between the device authentication code and a host authentication code included in the check-in information ([Kim 0059] The control circuit 130 can get an error bit by comparing the output code word CW and the decoded code word DCW to capture. The control circuit 130 can each contain bits of the output code word CW and bits of the decoded code word DCW compare and can be a bit of the output code word CW which is different in value from a bit of the decoded code word DCW is as an error bit.).

Referring to claim 12, Kim modified does not explicitly teach data recovery from a sudden power-off after the check-in information has been generated. Kim does teach generating check-in information and data recovery [0003, 0004].
Yun teaches reading program data stored in the target area based on the check-in information if the storage device is recovered from a sudden power off that occurred after generating the check-in information ([Yun, Col. 9 lines 54-67] the memory controller 1200 may control the flash memory 1300 in response to the write request WRb4 such that data LUb4 is stored in the write memory block BLK4 corresponding to the physical address of which is written at a spare area of a last page of the second memory block BLK2.
As illustrated in FIGS. 5A to 5D, allocation of the third and fourth memory blocks BLK3 and BLK4 may not necessitate flushing of the mapping table 1221. In the case that the mapping table 1221 driven at a RAM 1220 is lost, due to such as sudden power-off (SPO), the memory controller 1200 may recover the mapping table 1221 by scanning spare areas of last pages of the first and second write memory blocks BLK1 and BLK2.);
Additionally, Kim modified teaches generating a device authentication code using the program data and the authentication key ([Kim 0028] The code word circuit 120 can be an output codeword CW based on the segments SEG1 to Segn which of the storage units MU11 until MUnn are read. The code word circuit 120 can be the output codeword CW in accordance with the predetermined division rule. In one embodiment, the output codeword generated CW have an error bit which is in the process of writing the segments SEG1 to Segn to the storage units MU11 until MUnn is generated or for reading the segments SEG1 to Segn from the storage units MU11 to Munn, As such, bits of the input code word CW ' different from bits of a corresponding output code word CW his);
generating authentication information indicating whether the program data has integrity based on a result of comparison between the device authentication code and a host authentication code included in the check-in information ([Kim 0059] The control circuit 130 can get an error bit by comparing the output code word CW and the decoded code word DCW to capture. The control circuit 130 can each contain bits of the output code word CW and bits of the decoded code word DCW compare and can be a bit of the output code word CW which is different in value from a bit of the decoded code word DCW is as an error bit.);
generating the check-out information including the authentication information indicating whether the program data has integrity ([Kim 0036] For example, the memory controller 100 may provide the control signal CTRL11 and data DATA11 to the first channel CH1 to store the data DATA11 in the memory unit MU11. The memory controller 100 may provide the control signal CTRL21 to the second channel CH2 to store the data DATA21 in the memory unit MU21. [0037] As described above, the memory system 1000 may include a plurality of memory units which may operate in response to individual control signals. The memory controller 100 may individually manage control signals with regard to respective memory units. That is, the memory controller 100 may control respective memory units based on different control signals. The memory controller 100 may control respective memory units by transferring different control signals to different channels. In addition, the memory controller 100 may control respective memory units by transferring different control signals to one channel.); and
updating map data corresponding to the target area based on the check-out information ([Yun Col 6 lines 25-34] At initialization of the memory controller 1200, the memory controller 1200 may read the main mapping table 1321 to store it at the mapping table 1221 in the RAM 1220. In some embodiments, the memory controller 1200 may allocate a new write memory block in response to a write request received from the host 1100. The memory controller 1200 may update the mapping table based on mapping relationship between a physical address of a memory block assigned to a new write memory block and a logical address corresponding to the physical address.).
Kim modified and Yun are analogous art because they are from the same field of endeavor in data storage. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kim modified and Yun before them to modify the operation controller of Kim modified to include the map manager of Yun. The reason or motivation for doing so would be to ([Yun Background] flush the mapping table to the flash memory device whenever the mapping table is updated so that the mapping table may be recovered from the flash memory device after power is restored). 

Referring to claim 20, Kim modified teaches the method according to claim 14, further comprising:
reading program data stored in the target area based on the check-in information if the storage device is recovered from a sudden power off that occurred after generating the check-in information ([Yun, Col. 9 lines 54-67] the memory controller 1200 may control the flash memory 1300 in response to the write request WRb4 such that data LUb4 is stored in the write memory block BLK4 corresponding to the physical address of which is written at a spare area of a last page of the second memory block BLK2.
As illustrated in FIGS. 5A to 5D, allocation of the third and fourth memory blocks BLK3 and BLK4 may not necessitate flushing of the mapping table 1221. In the case that the mapping table 1221 driven at a RAM 1220 is lost, due to such as sudden power-off (SPO), the memory controller 1200 may recover the mapping table 1221 by scanning spare areas of last pages of the first and second write memory blocks BLK1 and BLK2.);
Additionally, Kim modified teaches generating a device authentication code using the program data and an authentication key ([Kim 0028] The code word circuit 120 can be an output codeword CW based on the segments SEG1 to Segn which of the storage units MU11 until MUnn are read. The code word circuit 120 can be the output codeword CW in accordance with the predetermined division rule. In one embodiment, the output codeword generated CW have an error bit which is in the process of writing the segments SEG1 to Segn to the storage units MU11 until MUnn is generated or for reading the segments SEG1 to Segn from the storage units MU11 to Munn, As such, bits of the input code word CW ' different from bits of a corresponding output code word CW his.);
generating authentication information indicating whether the program data has integrity based on a result of comparison between the device authentication code and a host authentication code included in the check-in information ([Kim 0059] The control circuit 130 can get an error bit by comparing the output code word CW and the decoded code word DCW to capture. The control circuit 130 can each contain bits of the output code word CW and bits of the decoded code word DCW compare and can be a bit of the output code word CW which is different in value from a bit of the decoded code word DCW is as an error bit.);
Additionally, Kim modified teaches generating the check-out information including the authentication information indicating whether the program data has integrity ([Kim 0036] For example, the memory controller 100 may provide the control signal CTRL11 and data DATA11 to the first channel CH1 to store the data DATA11 in the memory unit MU11. The memory controller 100 may provide the control signal CTRL21 to the second channel CH2 to store the data DATA21 in the memory unit MU21. [0037] As described above, the memory system 1000 may include a plurality of memory units which may operate in response to individual control signals. The memory controller 100 may individually manage control signals with regard to respective memory units. That is, the memory controller 100 may control respective memory units based on different control signals. The memory controller 100 may control respective memory units by transferring different control signals to different channels. In addition, the memory controller 100 may control respective memory units by transferring different control signals to one channel.); and
Additionally, Yun teaches updating map data corresponding to the target area based on the check-out information ([Yun Col 6 lines 25-34] At initialization of the memory controller 1200, the memory controller 1200 may read the main mapping table 1321 to store it at the mapping table 1221 in the RAM 1220. In some embodiments, the memory controller 1200 may allocate a new write memory block in response to a write request received from the host 1100. The memory controller 1200 may update the mapping table based on mapping relationship between a physical address of a memory block assigned to a new write memory block and a logical address corresponding to the physical address.).
Kim modified and Yun are analogous art because they are from the same field of endeavor in instruction code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kim modified and Yun before them to modify the operating method of a memory controller of Kim modified to include the parallel processing of Yun. The reason or motivation for doing so would be to ([Yun Col. 1 lines 31-34] flush the mapping table to the flash memory device whenever the mapping table is updated so that the mapping table may be recovered from the flash memory device after power is restored.). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200050513 A1) farther in view of Li (US 20200210100 A1) as applied to claims 1-3, 6, 9-11, 14-16, and 18 above, and further in view of Roosta (Parallel Programming Approaches).

Referring to claim 17, Kim does not explicitly teach parallel operation. Kim does disclose generating of the authentication information that could be performed in parallel. 
Roosta teaches the method according to claim 16, wherein the generating of the authentication information is performed in parallel with the performing of the program operation ([Roosta] Parallel programming environment … must be easy to use with regard to parallelism implementation, meaning that it must offer simple operations to create and coordinate parallel processes.).
Kim modified and Roosta are analogous art because they are from the same field of endeavor in instruction code. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Kim and Roosta before them to modify the operating method of a memory controller of Kim modified to include the parallel processing of Roosta. The reason or motivation for doing so would be ([Roosta] to solve computational problems quickly by creating and coordinating multiple execution processes). 

Response to Arguments
Applicant's arguments filed 0 have been fully considered but they are not persuasive. 
The Applicant argues: 
“However, Kim merely discloses that the memory controller 100 may store the data in the
respective memory units MU11 to Munn and the codeword circuit may generate the output
codeword CW based on the segments SEG1 to SEGn read from the memory units MU11 to
MUnn.
Thus, Kim does not teach or suggest the output codeword CW is stored in the memory
units MU11 to Munn successively, because only the input codeword CW’ is stored in the
memory units and the output codeword CW is only used in the decoding.
Hence, in the present application, both the check-in information and the check-out
information are successively stored in the target area, whereas in Kim, only the input codeword
CW’ except for the output codeword CW is separately stored in the memory units." 

However, [Kim 0039] discloses “The codeword circuit 120 may divide the input codeword CW′ provided from the ECC circuit 110 into a plurality of segments SEG1 to SEGn.” The “dividing into” is taken as storing. Similarly, the decoded codeword DCW is stored in the plurality of DSEG1 to DSEGn, as described in [Kim 0075-76], and illustrated in [Kim Fig. 5]. These SEG and DSEG segments are stored in the memory units [Kim Fig. 5, 0040]. Specifically, because the CW and the DCW bits are compared, these bits must have been previously stored.
Taking the definition of the word ‘successively’ as “following each other without interruption”, this arrangement would also satisfy this limitation, as the order is not specified. 
Additionally, [Li Fig 4A, 0040] describes the storage of the data according to the manner illustrated in the [Applicant Fig. 5], with the check-in information (header), data payload, and the check-out information (tail).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136              

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136